Citation Nr: 1112425	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  03-25 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral knee disabilities.

2.  Entitlement to service connection for bilateral ankle disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel

INTRODUCTION

The Veteran served on active duty from July 1988 to November 1994.  This service included combat operations in Somalia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA), that denied the Veteran's claims of entitlement to service connection for bilateral knee and ankle disabilities.  This appeal was previously presented to the Board in April 2005, August 2006, October 2007, and May 2009; on each occasion, it was remanded for additional development. 

In March 2005 the Veteran testified via videoconference before a Veterans Law Judge who is no longer employed by the Board.  He was subsequently offered and accepted another hearing, and in March 2008 testified in person before the undersigned Acting Veterans Law Judge, seated at the RO.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the claims.

In March 2008 testimony before the Board, the Veteran stated that he fractured his right ankle in a motor vehicle accident shortly after he was separated from service.  Private clinical records show that in December 1994, the Veteran was referred to the Midlands orthopedic clinic for treatment.  The associated records of treatment have not been requested.  

Additionally, VA treatment records dated in August 2003 show that the Veteran continued to receive treatment from his private primary care physician for pain associated with his knees and ankles.  The most recent records of treatment in the claims file from his primary care physician are dated in July 2002.

As the Board is on notice that additional records pertinent to the Veteran's claims are outstanding, an attempt to obtain them must be made. 

Next, the Board previously remanded the claims for the purpose of obtaining an adequate opinion addressing whether the Veteran's bilateral knee and ankle disabilities were related to his active service.  Unfortunately, despite receiving notice of the scheduled examination, the Veteran failed to report for the examination, and did not inform the RO why he was unable to attend the examination, or request that the examination be rescheduled.  Where a claimant fails to report for an examination scheduled in conjunction with a service connection claim, the claim shall be rated based upon the evidence of record.  38 C.F.R. § 3.655(b) (2010).  In this case, however, the Board finds that the duty to assist the Veteran has not yet been fulfilled.  

At his March 2008 hearing before the Board, the Veteran stated that his VA podiatrist had informed him that his service-connected bilateral plantar fasciitis might be causing his ankle pain.  Such a relationship, however, is not reflected in the Veteran's treatment records.  Although in May 2009 the Board remanded the claim for service connection for bilateral ankle disabilities for the purpose of obtaining an opinion regarding whether the ankle disabilities were related to his active service, the Board requested an opinion only with respect to whether service connection was warranted on a direct basis.  As an opinion related to whether service connection for bilateral ankle disabilities might be warranted on a secondary basis has not yet been obtained, a remand for an additional examination and opinion is necessary.  To this end, the Board notes that the question of whether service connection is warranted on a secondary basis may be addressed without a physical examination of the Veteran.  Thus, although the Board is again requesting a physical examination of the Veteran, in effort to correct the inadequacies of the opinion currently of record, if the Veteran again fails to report for the scheduled examination, an opinion addressing whether entitlement to service connection is warranted on a secondary basis may nevertheless be rendered based upon a review of the record alone.

Lastly, records of VA treatment dated after May 2010 should be associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file records from the VA Medical Center in Columbia, South Carolina, dated from May 2010 to the present.  If any of the records are no longer on file, request them from the appropriate storage facility.  All attempts to secure those records must be documented in the claims folder.

2.  Contact the Veteran and request that he sign and return a consent form authorizing the release to VA of records dated after July 2002 from his primary care physician, and of private treatment records dated in December 1994 and onwards from the Midlands orthopedic clinic, relating to treatment for a right ankle fracture.  These records must then be obtained and associated with the claims file.  If the records are not available, it must be so stated, in writing, for inclusion in the claims file.

3.  After the records noted above have been associated with the claims file, schedule the Veteran for an orthopedic examination to ascertain the nature and etiology of his bilateral knee and ankle disabilities.  The examiner should review the claims file in conjunction with conducting the examination and should note that review in the report.  All indicated tests and studies should be completed, including X-ray examination, as requested in the April 2005 Board remand.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's knee and ankle disabilities (address each diagnosis) are causally related to his period of active service, including the injuries sustained as a result of service duties involving jumping from helicopters, and running, marching, and general travel over large areas of land, including hills, mountains, and valleys, while carrying 60 to 100 lb packs.  

As the Veteran is competent to report sustaining injuries in service and the continuity of symptomatology dating from the injuries, as this requires only personal knowledge, not medical expertise, as it comes to him through his senses, the examiner must specifically address the Veteran's report of injury and associated symptoms during his period of active service and after his separation from service in determining whether his current disabilities are related to active service, despite that such injuries may not be documented in his service records.  The examiner should in this regard consider as credible the Veteran's statements regarding his in-service duties involving jumping from helicopters, running, marching, and general travel over large areas of land, including hills, mountains, and valleys, while carrying 60 to 100 lb packs, as consistent with his military occupational specialty of fighting vehicle infantryman.  

The examiner should also address whether the Veteran's current disabilities as likely as not resulted from the general wear and tear on his joints caused by his in-service duties over the years.

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.

4.  Then, readjudicate the claims.  If the claims remain denied, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


